UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2248


ELVIS DAVID LEWIS,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals


Submitted:   June 18, 2010                  Decided:   July 8, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Tony West, Assistant Attorney General,
David V. Bernal, Assistant Director, Liza S. Murcia, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Elvis David Lewis, a native and citizen of Grenada,

seeks review of an order of the Board of Immigration Appeals

(Board) denying his untimely motion to reopen.                      We have reviewed

the administrative record and Lewis’s contentions and find that

we    lack   jurisdiction       to    review        his   claims.        See   8    U.S.C.

§§    1252(a)(2)(C),      (D)   (2006);         8   U.S.C.      § 1252(d)(1)       (2006);

Mosere   v.    Mukasey,    552       F.3d   397,      400-01      (4th   Cir.),       cert.

denied, 130 S. Ct. 137 (2009).                      Accordingly, we dismiss the

petition for review for the reasons stated by the Board.                           See In

re:   Lewis,    (B.I.A.    Sept.      30,   2009).         We    dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the Court and argument would

not aid the decisional process.


                                                                               DISMISSED




                                            2